t c memo united_states tax_court nersonn d justine and carline charlot justine petitioners v commissioner of internal revenue respondent docket no filed date nersonn d justine and carline charlot justine pro sese tara p volungis for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in and accuracy- related penalties under sec_6662 a on petitioners’ federal_income_tax tax as follows 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number accuracy-related_penalty under sec_6662 dollar_figure dollar_figure dollar_figure the issues remaining for decision for each of the years at issue are is petitioner nersonn d justine entitled to deduct certain claimed miscellaneous expenses we hold that he is not does petitioner nersonn d justine have certain unreported income from a certain business that he operated we hold that he does is petitioner nersonn d justine entitled to deduct certain claimed expenses relating to a certain business that he operated we hold that he is not is petitioner nersonn d justine liable for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found 2although petitioner carline charlot justine ms justine signed the stipulation of facts she did not appear at the trial in this case respondent filed a motion to dismiss for lack of prosecution as to her we shall grant that motion and continued petitioners resided in massachusetts at the time they filed the petition during at least and two of the years at issue mr justine was a taxicab driver for boston cab co taxicab business during at least the last three months of through he was also a driver for uber uber business we shall sometimes refer collectively to the taxicab business and the uber business that mr justine operated as the transportation business throughout the years at issue mr justine received in cash most of the remuneration from and he paid in cash many of the expenses for the transporta- tion business that he operated however during those years he did not maintain books or adequate_records with respect to the receipts or expenses relating to that business with respect to mr justine’s taxicab business during and boston cab co through an organization known as creative mobile technologies llc cmt often paid him for his work in cash by having money deposited into a commercial prepaid card account that he maintained in his name at bank of continued shall enter a decision with respect to ms justine that is the same as the decision that we shall enter with respect to petitioner nersonn d justine mr justine 3the record is not clear as to whether mr justine operated the taxicab business during america cmt issued to mr justine for each of his taxable_year sec_2012 and sec_2013 form 1099-k payment_card and third party network transactions form 1099-k form 1099-k for mr justine’s taxable_year showed dollar_figure as the gross amount of merchant card third party network payments form 1099-k for mr justine’s taxable_year showed dollar_figure as the gross amount of merchant card third party network payments with respect to mr justine’s uber business at least during the last three months of through uber through an organization known as rasier llc rasier often paid him for his work in cash by having money deposited into a bank account that ms justine and her mother florisane estime ms estime maintained in their names at eastern bank rasier issued to mr justine for his taxable_year form 1099-k that showed dollar_figure as the gross amount of payment_card third party network transactions rasier also issued to mr justine for his taxable_year form 1099-misc miscellaneous income that showed dollar_figure as nonemployee compensation 4the record is not clear as to whether boston cab co also paid mr justine in cash for his work by giving him cash directly instead of having money deposit- ed into an account maintained at a bank or other financial_institution 5the record is not clear as to whether uber also paid mr justine in cash for his work by giving him cash directly instead of having money deposited into an account maintained at a bank or other financial_institution in addition to operating the transportation business mr justine worked during and as a bus driver for nrt bus inc nrt for which he was paid wages the wages that nrt paid mr justine during for his work were not deposited into a bank account in that year beginning in date nrt paid mr justine in cash for his work by having money deposited into a bank account that he maintained in his name at bank of america which was in addition to the commercial prepaid card account that he maintained in his name at that bank nrt issued form_w-2 wage and tax statement form_w-2 to mr justine for each of the years at issue for the work that he had performed for it during each of those years during at least and mr justine also worked as a truck driver for robert e florence trucking inc florence trucking for which he was paid wages florence trucking issued form_w-2 to mr justine for each of his taxable tear sec_2013 and sec_2014 for the work that he had performed for it during each of those years during at least mr justine operated a tax_return preparation service known as justine tax plus for which he charged each customer a fee he did not maintain any books_or_records with respect to the receipts or expenses relating to that business during and ms justine worked for northeast profes- sional registry of nurses nursing registry as a nursing assistant during and she also worked for northeast arc arc as a nursing assistant those respective organizations paid ms justine wages for the work that she had performed for them during one or more of the years at issue nursing registry issued form_w-2 to ms justine for each of the years at issue for the work that she had performed for it during each of those years arc issued form_w-2 to ms justine for each of her taxable_year sec_2012 and sec_2014 for the work that she had performed for it during each of those years petitioners filed form_1040 u s individual_income_tax_return return for their taxable_year return that mr justine had prepared in that return petitioners showed wages of dollar_figure petitioners included schedule a itemized_deductions schedule a as part of their return schedule a in that schedule they claimed inter alia medical and dental expenses of dollar_figure claimed medical_expenses taxes you paid of dollar_figure claimed taxes paid gifts to charity of 6the claimed taxes paid consisted of claimed state_and_local_income_taxes of dollar_figure claimed real_estate_taxes of dollar_figure and claimed personal_property_taxes of dollar_figure dollar_figure claimed charitable gifts and job expenses and certain miscellaneous deductions of dollar_figure claimed unreimbursed employee_expenses petitioners included schedule c profit or loss from business schedule c with respect to mr justine’s transportation business as part of their return schedule c in that schedule petitioners reported gross_receipts or sales and gross_income of dollar_figure and claimed total expenses of dollar_figure claimed schedule c expenses the claimed schedule c expenses consisted of the following expense advertising rent lease--vehicle rent lease--other repairs maintenance supplies taxes licenses meals entertainment utilities amount dollar_figure big_number big_number big_number big_number big_number big_number 7the claimed charitable gifts consisted of claimed charitable gifts by cash or check of dollar_figure and claimed charitable gifts other than by cash or check of dollar_figure petitioners filed a return for their taxable_year return that mr justine had prepared in that return petitioners showed wages of dollar_figure petitioners included schedule a as part of their return schedule a in that schedule they claimed inter alia medical and dental expenses of dollar_figure claimed medical_expenses taxes you paid of dollar_figure claimed taxes paid gifts to charity of dollar_figure claimed charitable gifts and job expenses and certain miscellaneous deductions of dollar_figure claimed unreimbursed employee_expenses petitioners included schedule c with respect to mr justine’s transportation business as part of their return schedule c in that schedule petition- ers reported gross_receipts or sales and gross_income of dollar_figure and claimed total expenses of dollar_figure claimed schedule c expenses the claimed schedule c expenses consisted of the following 8the claimed taxes paid consisted of claimed state_and_local_income_taxes of dollar_figure claimed real_estate_taxes of dollar_figure and claimed personal_property_taxes of dollar_figure 9the claimed charitable gifts consisted of claimed charitable gifts by cash or check of dollar_figure and claimed charitable gifts other than by cash or check of dollar_figure expense amount advertising car truck insurance other than health rent lease--other repairs maintenance supplies taxes licenses meals entertainment utilities dollar_figure big_number big_number big_number big_number big_number big_number petitioners filed a return for their taxable_year return that mr justine had prepared in that return petitioners showed wages of dollar_figure petitioners included schedule a as part of their return schedule a in that schedule they claimed inter alia taxes you paid of dollar_figure claimed taxes paid gifts to charity of dollar_figure claimed charitable 10the claimed taxes paid consisted of claimed state_and_local_income_taxes of dollar_figure claimed real_estate_taxes of dollar_figure and claimed personal_property_taxes of dollar_figure gifts and job expenses and certain miscellaneous deductions of dollar_figure claimed unreimbursed employee_expenses petitioners included schedule c with respect to mr justine’s transportation business as part of their return schedule c in that schedule petition- ers reported gross_receipts or sales and gross_income of dollar_figure and claimed total expenses of dollar_figure claimed schedule c expenses the claimed schedule c expenses consisted of the following expense depreciation sec_179 insurance other than health rent lease--other repairs maintenance supplies taxes licenses meals entertainment utilities other--gas amount dollar_figure big_number big_number big_number big_number big_number big_number 11the claimed charitable gifts consisted of claimed charitable gifts by cash or check of dollar_figure and claimed charitable gifts other than by cash or check of dollar_figure petitioners did not include schedule c with respect to mr justine’s tax_return preparation business as part of their return at a time not established by the record respondent commenced an examina- tion of petitioners’ taxable_year sec_2012 sec_2013 and sec_2014 as part of that examina- tion respondent’s revenue_agent revenue_agent assigned to that examination prepared a bank_deposits analysis for each of those years respondent’s bank_deposits analysis on the basis of his examination of the various respective accounts that mr justine and ms justine and her mother ms estime maintained at bank of america and eastern bank collectively accounts respondent’s bank_deposits analysis showed for each of petitioners’ taxable_year sec_2012 sec_2013 and sec_2014 inter alia the total amount of deposits into each of the accounts during each month in preparing respondent’s bank_deposits analysis the revenue_agent attempted to ascertain whether any of the deposits into each of the accounts during each of the years at issue is nontaxable or was previously taxed in this connec- tion in preparing respondent’s bank_deposits analysis for each of the years at issue the revenue_agent reduced the total deposits into each of the accounts during each of those years by any of the following nontaxable deposits or previously taxed deposits mr justine’s wages ms justine’s wages ms estime’s social_security payments tax refunds transfers from credit cards and creditor refunds of returned items the revenue_agent concluded that after those reductions the balance of the total deposits into each of the accounts during each of the years at issue constitutes unreported schedule c gross_receipts for each of those years respondent issued a notice_of_deficiency notice to petitioners for their taxable_year sec_2012 sec_2013 and sec_2014 in that notice respondent determined to disallow the following expenses that petitioners claimed in their schedule a claimed schedule a expenses their schedule a claimed schedule a expenses and their schedule a claimed schedule a expenses all of their claimed medical_expenses all of their claimed medical_expenses dollar_figure of their claimed charitable gifts dollar_figure of their claimed taxes paid dollar_figure of their claimed taxes paid dollar_figure of their claimed taxes paid all of their claimed unreimbursed employee 12respondent also determined to increase certain of the expenses that petitioners claimed in their schedule a their schedule a and their schedule a 13respondent disallowed in the notice the respective entire amounts of the claimed charitable gifts other than by cash or check and the claimed charitable gifts other than by cash or check however respondent increased the respective entire amounts of the claimed charitable gifts by cash or check and the claimed charitable gifts by cash or check in such respective amounts that respondent allowed petitioners in the notice respective charitable_contribution deductions for their taxable_year sec_2013 and sec_2014 in respective amounts that exceeded the deductions that they had reported in their respective return and return expenses all of their claimed unreimbursed employee_expenses and all of their claimed unreimbursed employee_expenses we shall refer collectively to the claimed schedule a expenses the claimed schedule a expenses and the claimed schedule a expenses that respondent disal- lowed in the notice and that petitioners dispute here as the claimed schedule a expenses at issue in the notice respondent also determined to increase gross_receipts that petitioners reported in their schedule c their schedule c and their schedule c in the respective amounts of dollar_figure dollar_figure and dollar_figure in doing so respondent relied on respondent’s bank_deposits analysis we shall refer to the respective increases in the notice in gross_receipts that petitioners reported in their schedule c their schedule c and their schedule c in and that they dispute here as the unreported schedule c gross_receipts at issue in the notice respondent further determined to disallow all of their claimed 14respondent points out on brief that the amount of total deposits reduced by nontaxable or previously_taxed_income for petitioners’ taxable_year ie dollar_figure that respondent reflected in the notice is dollar_figure less than the actual amount of such deposits for that year ie dollar_figure determined under respon- dent’s bank_deposits analysis respondent stipulated that respondent will use the lesser amount reflected in the notice respondent also conceded at trial and concedes on brief that the amount of unreported gross_receipts for petitioners’ taxable_year ie dollar_figure that respondent determined in the notice should be reduced to dollar_figure by dollar_figure of unemployment_compensation schedule c expenses all of their claimed schedule c expenses and all of their schedule c expenses we shall refer collectively to the claimed schedule c expenses the claimed schedule c expenses and the claimed schedule c expenses that respondent disallowed in the notice and that petitioners dispute here as the claimed schedule c expenses at issue respondent also determined in the notice that petitioners are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 opinion mr justine bears the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and mr justine bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required mr justine to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs we begin by summarizing our evaluation of the testimony of mr justine the only witness at the trial in this case we found his testimony to be uncorrobo- rated self-serving and or conclusory in certain material respects we are unwilling to and we shall not rely on mr justine’s uncorroborated self- serving and or conclusory testimony to establish his position with respect to each of the issues presented see eg 87_tc_74 mr justine presented no documentary_evidence that establishes his respective positions with respect to the claimed schedule a expenses at issue the unreported schedule c gross_receipts at issue and the claimed schedule c expenses at issue that we must decide for each of the years at issue based upon our examination of the entire record before us we find that mr justine has failed to carry his burden of establishing that for each of the years at issue he is entitled to deduct the claimed schedule a expenses at issue he does not have the unreported schedule c gross_receipts at issue from a certain business that he operated that respondent determined pursuant to respondent’s bank_deposits analysis and he is entitled to deduct the claimed schedule c expenses at issue we turn to the remaining issue presented under sec_6662 sec_6662 imposes an accuracy-related_penalty of percent on the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpay- ment which is attributable to inter alia negligence or disregard of rules or 15see supra note regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an underpay- ment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1 b income_tax regs respondent bears the burden of production with respect to the accuracy- related penalties under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite although respondent bears the burden of production with respect to the penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662dollar_figure at trial mr justine testified that he should not be liable for each of the years at issue for the accuracy-related_penalty because he contends that there is no underpayment for any of those years our holdings above reject that contention on the record before us we find that mr justine has failed to carry his burden of establishing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for each of the years at issue based upon our examination of the entire record before us we find that mr justine has failed to carry his burden of establishing that he is not liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot 16for example mr justine kept no books or adequate_records with respect to his transportation business in addition mr justine failed to substantiate properly the claimed schedule a expenses at issue and the claimed schedule c expenses at issue for each of petitioners’ taxable_year sec_2012 sec_2013 and sec_2014 to reflect the foregoing and the concession of respondent with respect to taxable_year an order granting respondent’s motion to dismiss for lack of prosecution as to petitioner carline charlot justine and decision under rule will be entered
